ON MOTION TO CORRECT „ THE RECORD
Before GEE and HILL, Circuit Judges, and HUNTER, District Judge.*
PER CURIAM:
On consideration of the motion of appellant, Vance E. Williams, to correct the record and prepare a supplemental record,
IT IS ORDERED that the record is corrected to reflect that, contrary to the Court’s statement in its opinion that "Appellant Vance E. Williams did not contend on appeal for a reversal for prejudicial publicity ... [or] adopt the arguments of his co-appellants” to that effect, he did in fact do so in a motion granted by the Clerk and overlooked by the Court.
As he did so, and since his situation as regards mid-trial publicity is factually indistinguishable from that of appellant Oscar Silva, he must receive the same treatment of the Court.
It is therefore ordered that, as to appellant Vance E. Williams, rehearing is GRANTED, the mandate is recalled, his convictions are REVERSED, and the case is REMANDED for further proceedings consistent with the relief granted Oscar Silva in our earlier opinions.